DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
This Office action is responsive to an amendment filed August 24, 2022. Claims 1-10 are pending. Claims 1, 4-5 & 10 have been amended.
Claim Objections
The objection is withdrawn due to Applicant’s rebuttal of the Office’s request.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US 2013/0079852) (“Henriksson” hereinafter) in view of Sarfaty et al. (US 2010/0106047) (“Sarfaty” hereinafter) further in view of Wexler et al. (US 2002/0106681) (“Wexler” hereinafter).
In regards to claim 1, Henriksson discloses a system for measuring electrical impedance in human tissues comprising a plurality of needles (i.e., rigid implantable leads, see at least par 0031); 
each of said plurality of needles (i.e., rigid implantable leads, see at least par 0031) being connected to a multiplexer 58 (see at least par 0037-0038); 
an alternating-current generator 50 being connected to an input of said multiplexer 58 (see at least figs. 1-3 and par 0037); 
where said current generator 50 sends a current at at least two different frequencies ranging between 10 Hz and 1 MHz (see at least par 0037-0038 & 0045); 
a voltmeter 52 being connected to an output of said multiplexer 58 (see at least figs. 1-3 and par 0037 & 0045); 
a control centre 17 (see at least par 0032 & 0037) connecting selectively and in succession said current generator 50 to first two needles of said plurality of needles (i.e., rigid implantable leads, see at least par 0031); 
said control centre 17 controlling said multiplexer 58 so as to connect selectively and in succession said voltmeter 52 to second two needles of said plurality of needles (i.e., rigid implantable leads, see at least par 0031) according to a predefined scheme (see at least par 0037); 
said control centre 17 measuring the impedance between said second two needles at said at least two frequencies; 
said control centre 17 calculating an image for each of said at least two frequencies corresponding to said measurement of the impedance between said second two needles (see at least par 0039, 0045 & 0049); 
said control centre 17 is adapted for supplying said image to a system for displaying said image (see at least par 0032 & 0049). 
Henriksson discloses a system, as described above, that fails to explicitly teach a system wherein said image is calculated using a single-source EIT (Electrical Impedance Tomography) system with said plurality of needles in a 2D circular plane and is based upon a protocol that simultaneously activates two of said plurality of needles for current stimulation and two of said plurality of needles for voltage acquisition; wherein said plurality of needles (10) are N to be evenly distributed in one and the same plane and the number of impedance measurement for reconstructing the image is computed as N(N-3) for each frequency.
However, Applicant admits that it is known to provide a system (described in the paper by B. H. Brown and A. D. Seagar, “The Sheffield data collection system”, Clin. Phys. Physiol. Meas., vol. 8, pp. 91-97, 1987) wherein said image is calculated using a single-source EIT (Electrical Impedance Tomography) system with said plurality of electrodes in a 2D circular plane and is based upon a protocol that simultaneously activates two of said plurality of electrodes for current stimulation and two of said plurality of electrodes for voltage acquisition; wherein said plurality of electrodes (10) are N to be evenly distributed in one and the same plane and the number of impedance measurement for reconstructing the image is computed as N(N-3) for each frequency (see at least par 0036-0038 of the instant disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the system of Henriksson wherein said image is calculated using a single-source EIT (Electrical Impedance Tomography) system, as admitted by Applicant, with said plurality of needles thereof in a 2D circular plane and is based upon a protocol that simultaneously activates, as admitted by Applicant, two of said plurality of needles thereof for current stimulation and two of said plurality of needles thereof for voltage acquisition; wherein said plurality of needles thereof are N to be evenly distributed in one and the same plane and the number of impedance measurement for reconstructing the image is computed as N(N-3) for each frequency as admitted by Applicant in order to measure a full set of measurements for reconstruction of an image of resistance distribution that does not include measurements from the two adjacent pairs of electrodes to the right and left of the current-injecting electrode pair because the voltage values of the two adjacent pairs of electrodes are distorted by the presence of a voltage drop across these electrodes due to the electrode contact resistance as is known in the art (see at least col. 4, lines 65-68 & col. 5, lines 1-17 of US 4,617,939).
Henriksson discloses a system, as described above, that fails to explicitly teach a system with said plurality of needles being arranged along a circumference; where said plurality of needles have a length greater than 0.5 cm; said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 0.5 mm; said control centre calculating an image, having a size equal to that of said circumference.
However, Sarfaty teaches that it is known to provide a system with said plurality of needles 212 being arranged along a circumference (i.e., circular pattern) (see at least par 0030-0031); where said plurality of needles 212 have a length greater than 0.5 cm (i.e., 20 mm) (see at least par 0034); said plurality of needles 212 being coated with an electrically insulating material 221 throughout their entire length except for a portion having a maximum length of 0.5 mm (see at least figs. 2E-F and par 0035); said control centre calculating an image, having a size equal to that of said circumference (see at least par 0027-0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Henriksson with said plurality of needles being arranged along a circumference; where said plurality of needles have a length greater than 0.5 cm; said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 0.5 mm; said control centre calculating an image, having a size equal to that of said circumference as taught by Sarfaty since such a modification would amount to applying a known technique (i.e. as taught by Sarfaty) to a known device (i.e. as taught by Henriksson) ready for improvement to achieve a predictable result such as providing a larger number of leads having a suitable depth of penetration and arranged in a circular geometric configuration to reduce the treatment time while reducing the ambient noise by measuring a closed volume of tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Henriksson as modified by Sarfaty discloses a system that teaches all the limitations of the claim. However, Henriksson as modified by Sarfaty does not expressly disclose that said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 0.5 mm. Instead, Sarfaty teaches that said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 1 mm (see at least par 0034). However, since Sarfaty further teaches that electrodes that record from cells are designed such that only the minimum required amount of conductive material is exposed to the tissue whereas the rest of the electrode is covered in an electrically insulating material (see at least figs. 2E-F and par 0035), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Henriksson as modified by Sarfaty with said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 0.5 mm as claimed in order to expose only the minimum required amount of conductive material to the tissue whereas the rest of the electrode is covered in an electrically insulating material.
Henriksson as modified by Sarfaty discloses a system, as described above, that fails to explicitly teach a system wherein said protocol comprises a first step of Page 2 of 7injecting an alternating current at a first frequency between a first adjacent pair of said plurality of needles, and measuring the impedance, in sequence, between each adjacent pair of remaining needles that do not carry current; repeating said injecting of said alternating current at the first frequency between each adjacent pair of said plurality of needles, and at each iteration of said injecting of said alternating current at the first frequency, measuring the impedance, in sequence, between each adjacent pair of remaining needles that do not carry current; wherein said protocol further comprises a second step of injecting the alternating current at a second frequency between the first adjacent pair of said plurality of needles, and measuring the impedance, in sequence, between each adjacent pair of remaining needles that do not carry current; repeating said injecting of said alternating current at the second frequency between each adjacent pair of said plurality of needles, and at each iteration of said injecting of said alternating current at the first frequency, measuring the impedance, in sequence, between each adjacent pair of remaining needles that do not carry current.
However, Wexler teaches that it is known to provide a system wherein said protocol comprises a first step of Page 2 of 7injecting an alternating current at a first frequency between a first adjacent pair of said plurality of electrodes, and measuring the impedance, in sequence, between each adjacent pair of remaining electrodes that do not carry current; repeating said injecting of said alternating current at the first frequency between each adjacent pair of said plurality of electrodes, and at each iteration of said injecting of said alternating current at the first frequency, measuring the impedance, in sequence, between each adjacent pair of remaining electrodes that do not carry current; wherein said protocol further comprises a second step of injecting the alternating current at a second frequency between the first adjacent pair of said plurality of electrodes, and measuring the impedance, in sequence, between each adjacent pair of remaining electrodes that do not carry current; repeating said injecting of said alternating current at the second frequency between each adjacent pair of said plurality of electrodes, and at each iteration of said injecting of said alternating current at the first frequency, measuring the impedance, in sequence, between each adjacent pair of remaining electrodes that do not carry current (see at least fig. 1 and par 0015-0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Henriksson as modified by Sarfaty wherein said protocol comprises a first step of Page 2 of 7injecting an alternating current at a first frequency, as taught by Wexler, between a first adjacent pair of said plurality of needles thereof, and measuring the impedance, in sequence, as taught by Wexler, between each adjacent pair of remaining needles thereof that do not carry current; repeating said injecting of said alternating current at the first frequency, as taught by Wexler, between each adjacent pair of said plurality of needles thereof, and at each iteration of said injecting of said alternating current at the first frequency, measuring the impedance, in sequence, as taught by Wexler, between each adjacent pair of remaining needles thereof that do not carry current; wherein said protocol further comprises a second step of injecting the alternating current at a second frequency, as taught by Wexler, between the first adjacent pair of said plurality of needles thereof, and measuring the impedance, in sequence, as taught by Wexler, between each adjacent pair of remaining needles thereof that do not carry current; repeating said injecting of said alternating current at the second frequency, as taught by Wexler, between each adjacent pair of said plurality of needles thereof, and at each iteration of said injecting of said alternating current at the first frequency, measuring the impedance, in sequence, , as taught by Wexler, between each adjacent pair of remaining needles thereof that do not carry current since Wexler teaches that passing currents at different frequencies through the electrodes is a known alternative to passing only a single frequency at a time. 
In regards to claim 2, Henriksson discloses the system according to claim 1, as described above, that fails to explicitly teach a system characterized in that said portion having a maximum length of 0.5 mm is located at the tip of each needle of said plurality of needles. However, Sarfaty teaches that it is known to provide a system characterized in that said portion having a maximum length of 1 mm is located at the tip of each needle of said plurality of needles (see at least figs. 2E-F and par 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Henriksson as modified by Sarfaty characterized in that said portion having a maximum length of 0.5 mm is located at the tip of each needle of said plurality of needles as claimed since Henriksson teaches that any type of energy source may be used in lieu of the lasers (see at least par 0080); thus, the modification would allow the tissue to be heated using radio frequency applied via the implanted electrodes as is known in the art.
In regards to claim 3, Henriksson discloses the system according to claim 1, characterized in that said current generator 50 sends a current at at least two different frequencies ranging between 100 Hz and 100 kHz (see at least par 0037-0038).  
In regards to claim 4, Henriksson as modified by Sarfaty discloses the system according to claim 1, that fails to explicitly teach a system characterized in that said plurality of needles ranging from 4 to 12 needles. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Henriksson as modified by Sarfaty characterized in that said plurality of needles ranging from 4 to 12 needles as claimed since Henriksson teaches that providing a larger number of leads would reduce the treatment time while reducing the ambient noise (see at least par 0031 thereof).
In regards to claim 5, Henriksson discloses the system according to claim 1, that fails to explicitly teach a system characterized in that said plurality of needles have a length ranging between 0.5 and 5 cm. However, Sarfaty teaches that it is known to provide a system characterized in that said plurality of needles have a length ranging between 0.5 and 5 cm (i.e., 20 mm) (see at least par 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Henriksson characterized in that said plurality of needles have a length ranging between 0.5 and 5 cm as taught by Sarfaty in order to provide an electrode that can be placed within a suitable depth of the tissue to be measured.
In regards to claim 6, Henriksson discloses the system according to claim 1, that fails to explicitly teach a system characterized in that said plurality of needles are fixed to a disk. However, Sarfaty teaches that it is known to provide a system characterized in that said plurality of needles are fixed to a disk 526 (see at least figs. 2B, 2D & 5 and par 0033 & 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Henriksson characterized in that said plurality of needles are fixed to a disk as taught by Sarfaty in order to limit the degree of insertion of the needles into the sample.   
In regards to claim 7, Henriksson discloses the system according to claim 6, that fails to explicitly teach a system characterized in that said plurality of needles exit from both sides of said disk. However, Sarfaty teaches that it is known to provide a system characterized in that said plurality of needles exit from both sides of said disk 526 (see at least figs. 2B, 2D & 5 and par 0033 & 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Henriksson characterized in that said plurality of needles exit from both sides of said disk as taught by Sarfaty in order to limit the degree of insertion of the needles into the sample.
In regards to claim 8, Henriksson discloses the system according to claim 1, characterized in that said control centre 17 controls said multiplexer so as to connect selectively and in succession said current generator 50 and said voltmeter 52 to said plurality of needles in order to perform all the combinations of connection possible (see at least par 0037).  
In regards to claim 10, Henriksson discloses a method for measuring electrical impedance in human tissue comprising the steps of: 
Page 4 of 7applying a plurality of needles (i.e., rigid implantable leads, see at least par 0031) arranged to reach a pre-set depth in said human tissue (see at least par 0046); 
supplying an alternating current, at at least two different frequencies in succession, selectively to one pair of needles at a time of said plurality of needles (i.e., rigid implantable leads, see at least par 0031) (see at least par 0037-0038 & 0045); 
measuring the impedance between all the other needles of said plurality of needles (see at least par 0039 & 0049); 
composing images, based upon the values of impedance measured (see at least par 0039, 0045 & 0049).
Henriksson discloses a method, as described above, that fails to explicitly teach a method using a single-source EIT (Electrical Impedance Tomography) system, wherein said plurality of needles comprises N needles in a 2D circular plane, and wherein said EIT is based upon a protocol that simultaneously activates two needles for current stimulation and two needles for voltage acquisition; wherein said N needles (10) are to be evenly distributed in one and the same plane and the number of impedance measurement for reconstructing the image is computed as N(N-3) for each frequency.
However, Applicant admits that it is known to provide a method (described in the paper by B. H. Brown and A. D. Seagar, “The Sheffield data collection system”, Clin. Phys. Physiol. Meas., vol. 8, pp. 91-97, 1987) wherein said image is calculated using a single-source EIT (Electrical Impedance Tomography) of using a single-source EIT (Electrical Impedance Tomography) system, wherein said plurality of electrodes comprises N electrodes in a 2D circular plane, and wherein said EIT is based upon a protocol that simultaneously activates two electrodes for current stimulation and two electrodes for voltage acquisition; wherein said N electrodes (10) are to be evenly distributed in one and the same plane and the number of impedance measurement for reconstructing the image is computed as N(N-3) for each frequency (see at least par 0036-0038 of the instant disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the method of Henriksson of using a single-source EIT (Electrical Impedance Tomography) system, as admitted by Applicant, wherein said plurality of needles comprises N needles thereof in a 2D circular plane, as admitted by Applicant, and wherein said EIT is based upon a protocol, as admitted by Applicant, that simultaneously activates two needles thereof for current stimulation and two needles thereof for voltage acquisition; wherein said N needles thereof are to be evenly distributed in one and the same plane and the number of impedance measurement for reconstructing the image is computed as N(N-3) for each frequency as admitted by Applicant in order to measure a full set of measurements for reconstruction of an image of resistance distribution that does not include measurements from the two adjacent pairs of electrodes to the right and left of the current-injecting electrode pair because the voltage values of the two adjacent pairs of electrodes are distorted by the presence of a voltage drop across these electrodes due to the electrode contact resistance as is known in the art (see at least col. 4, lines 65-68 & col. 5, lines 1-17 of US 4,617,939).
Henriksson discloses a method, as described above, that fails to explicitly teach a method comprising applying a plurality of needles arranged along a circumference to a human tissue and composing images, having a size equal to that of said circumference, based upon the values of impedance measured.
However, Sarfaty teaches that it is known to provide a method applying a plurality of needles 212 arranged along a circumference to a human tissue to reach a pre-set depth in said human tissue (see at least par 0030-0031); and composing images, having a size equal to that of said circumference, based upon the values of impedance measured (see at least par 0027-0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Henriksson applying a plurality of needles arranged along a circumference to a human tissue and composing images, having a size equal to that of said circumference, based upon the values of impedance measured as taught by Sarfaty since such a modification would amount to applying a known technique (i.e. as taught by Sarfaty) to a known device (i.e. as taught by Henriksson) ready for improvement to achieve a predictable result such as providing a larger number of leads having a suitable depth of penetration and arranged in a circular geometric configuration to reduce the treatment time while reducing the ambient noise by measuring a closed volume of tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Henriksson as modified by Sarfaty discloses a method, as described above, that fails to explicitly teach a method comprising sequentially supplying the alternating current at the first frequency to each further adjacent pair of said plurality of needles and measuring the impedance between all other pairs of said plurality of needles; supplying the alternating current at a second frequency to the first adjacent pair of said plurality of needles and measuring the impedance between all other pairs of said plurality of needles; Page 4 of 7sequentially supplying the alternating current at the second frequency to each further adjacent pair of said plurality of needles and measuring the impedance between all other pairs of said plurality of needles.
However, Wexler teaches that it is known to provide a method comprising sequentially supplying the alternating current at the first frequency to each further adjacent pair of said plurality of electrodes and measuring the impedance between all other pairs of said plurality of electrodes; supplying the alternating current at a second frequency to the first adjacent pair of said plurality of electrodes and measuring the impedance between all other pairs of said plurality of electrodes; Page 4 of 7sequentially supplying the alternating current at the second frequency to each further adjacent pair of said plurality of electrodes and measuring the impedance between all other pairs of said plurality of electrodes (see at least fig. 1 and par 0015-0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Henriksson as modified by Sarfaty comprising sequentially supplying the alternating current at the first frequency, as taught by Wexler, to each further adjacent pair of said plurality of needles thereof and measuring the impedance, as taught by Wexler, between all other pairs of said plurality of needles thereof; supplying the alternating current at a second frequency, as taught by Wexler, to the first adjacent pair of said plurality of needles thereof and measuring the impedance, as taught by Wexler, between all other pairs of said plurality of needles thereof; Page 4 of 7sequentially supplying the alternating current at the second frequency, as taught by Wexler, to each further adjacent pair of said plurality of needles thereof and measuring the impedance, as taught by Wexler, between all other pairs of said plurality of needles thereof since Wexler teaches that passing currents at different frequencies through the electrodes is a known alternative to passing only a single frequency at a time. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson (‘852) in view of Sarfaty (‘047), Wexler (‘681) further in view of Rubinsky et al. (WO 2009050712) (“Rubinsky” hereinafter).
Henriksson as modified by Sarfaty and Wexler discloses the system according to claim 1, that fails to explicitly teach a system characterized in that it comprises a biopsy needle fixed on said disk.  
However, Rubinsky teaches the system characterized in that it comprises a biopsy needle (Fig. 8, biopsy probe 850, biopsy probe electrodes 852 and 853). Rubinsky suggests but does not explicitly teach the biopsy needle fixed on a disk. However, Rubinsky does teach the needle containing biopsy probe electrodes for measuring impedance. It would therefore be obvious, when combining the prior art, to affix the probe to the disc similar to how the electrodes measuring impedance are fixed on a disc in Sarfaty. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Henriksson as modified by Sarfaty and Wexler to incorporate the teachings of Rubinsky to provide the system a characterized in that it comprises a biopsy needle fixed on said disk (11). Doing so would be beneficial to provide additional information about the tissue and the area taken for biopsy (Rubinsky; Pg. 8, ln. 12 - Pg. 9, ln. 5). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,617,939 to Brown et al. discloses tomography.
US 5,626,146 to Barber et al. discloses electrical impedance tomography.
US 2015/0157240 to Shoudy et al. discloses electrical impedance imaging systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791